DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following minor informalities:
(a) (1) In Figure 2, move the “T” and its double-arrow line from third fin structure 130-3 to nanosheet 130-4.  See applicants’ specification, page 8, paragraph 26, line 2.
(a) (2) Reference number W4 is not shown in Figure 2.  Compare applicants’ specification, page 8, paragraph 26, line 2.

    PNG
    media_image1.png
    452
    815
    media_image1.png
    Greyscale

(b) In Figure 3, remove the semicolon from the end of the phrase in step 203.

    PNG
    media_image2.png
    78
    532
    media_image2.png
    Greyscale


(c) (2) In Figure 4, label 102 at the bottom of the figure.

    PNG
    media_image3.png
    479
    796
    media_image3.png
    Greyscale

(d) In Figure 13, change center right fin’s “130-2” to “130-3”.  Compare with Figure 4, above.

    PNG
    media_image4.png
    465
    819
    media_image4.png
    Greyscale

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate two different items in the specification:
Reference number
First item
Second item
132
Nano-sheet, page 8, paragraph 24, line 7
Sacrificial gate structure, page 15, paragraph 43, line 2

First work function metal layer, page 10, paragraph 29, Figure 2
Source/drain structure. Page 7, paragraph 21
152
Second work function metal layer, page 10, paragraph 30, Figure 2
Source/drain structure. Page 7, paragraph 21
154
Third work function metal layer, page 11, paragraph 31, Figure 2
Source/drain structure. Page 7, paragraph 22
156
Fourth work function metal layer, page 11, paragraph 32, Figure 2
Source/drain structure. Page 7, paragraph 22


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 21, lines 3, 8: Should 150 and 152 be 122-1 and 124-1, respectively, per Figure 1?  
Page 7, paragraph 22, lines 3, 8: Should 156 and 154 be 122-2 and 124-2, respectively, per Figure 1?
Page 8, paragraph 26, line 2: Reference number W4 is not in Figure 2.
Page 13, paragraph 38, line 5: Reference number 130-4 is not shown in Figure 4.
Page 14, paragraph 42, line 9: Change 11-1 to 130-1.
Page 15, paragraph 42, line 4 from the top of the page: Change “ubstrate” to “substrate”.
Page 15, paragraph 43, line 2: Delete 132 if not shown or claimed.
Page 15, paragraph 44, line 1: Delete 132 if not shown or claimed.
Page 15, paragraph 44, line 5: Change “first fin in structure” to “first fin structure”.
Page 16, paragraph 45, first line of the page: After “substrate 102”, add “is formed”.
Page 20, paragraph 61, line 2: Change “include” to “includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xie, U.S. Pat. No. 10,332,803, Figure 20.
Xie, Figure 20:
    PNG
    media_image5.png
    503
    565
    media_image5.png
    Greyscale


Regarding claim 2, which depends from claim 1: Xie discloses that the first work function metal layer (1900) is a p-type work function metal layer, and the second work function metal layer (1610) is an n-type work function metal layer. Id. col. 13, ll. 5-9; col. 14, ll. 34-37.
Regarding claim 7, which depends from claim 1: Xie discloses that a crystal plane of each of the nanosheets (1320) is a (100) plane.  See id. col. 15, ll. 6-10.
Claims 3-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xie Figure 20, with evidence from Cheng, U.S. Pat. Pub. No. 2020/0403099.

Cheng, directed to similar subject matter, discloses that work function materials for pFETs include ruthenium.  Cheng specification ¶ 63.
Regarding claim 4, which depends from claim 3: Xie discloses that a thickness of the third work function metal layer (2000) is equal to or greater than a thickness of the first work function metal layer (1900).  See Xie Figure 20. 
Regarding claim 5, which depends from claim 1: Xie discloses that the first work function metal layer (1900) is a p-type work function metal layer and the second work function metal layer (1610) is a n-type work function metal layer.  Xie specification, col. 13, ll. 5-9; col. 14, ll. 34-37.  However, Cheng discloses that some of the materials that Xie specifies are used as p-type work function metal layers and n-type work function metal layers.  See Cheng specification ¶ 63 (TiN, TaN).  Thus, Xie discloses that the first work function metal layer (1900) and the second work function metal layer (1610) are n-type work function metal layers.
Regarding claim 6, which depends from claim 5: Xie discloses that the second FET device (nFET 2020) further comprises a fourth work function metal layer (1900), and the fourth work function metal layer (1900) is similar to the first work function metal layer (1900).   Xie specification, col. 14, ll. 23-32.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “wherein the first FinFET device comprises a first fin structure, a high-k gate dielectric layer over the first fin structure, and a first work function metal layer over the high-k gate dielectric layer; a second FinFET device disposed in the second region, wherein the second FinFET device comprises a second fin structure, the high-k gate dielectric layer over the second fin structure, and a second work function metal layer over the high-k gate dielectric layer; a third FinFET device disposed in the third region, wherein the third FinFET device comprises a third fin structure, the high-k gate dielectric layer over the third fin structure, and a third work function metal layer over the high-k gate dielectric layer; and a nanosheet FET device disposed in the fourth region, wherein the nanosheet FET device comprises a plurality of nanosheets stacked over the substrate, the high-k gate dielectric layer surrounding each of the nanosheets, and a fourth work function metal layer over the high-k gate dielectric layer and surrounding each of the nanosheets”, in combination with the remaining limitations of the claim.
With regard to claims 9-15: The claims have been found allowable due to their dependency from claim 8 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “forming a high-k gate dielectric layer over the first fin 
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897